


Exhibit 10.9

 

FIRST AMENDMENT TO LUXEMBOURG INTERNATIONAL COMMERCIAL OPERATIONS AGREEMENT

 

THIS FIRST AMENDMENT is made effective as of December 31, 2012 (this “First
Amendment”), by and between Abbott Investments Luxembourg S.à r.l., a company
organized and existing under the laws of Luxembourg (“Abbott”) and AbbVie
Investments S.à r.l., a company organized and existing under the laws of
Luxembourg (“AbbVie”). All capitalized terms used herein without definition
shall have the meaning assigned thereto in the Agreement (as hereinafter
defined), and, except as otherwise provided below, references herein to a
specific Section or Schedule will refer, respectively, to the corresponding
Section or Schedule of the Agreement.

 

WHEREAS, Abbott and AbbVie have entered into that certain Luxembourg
International Commercial Operations Agreement dated as of December 31, 2012
(together with all Schedules thereto, the “Agreement”) with respect to certain
of their Subsidiaries;

 

WHEREAS, Abbott Laboratories and AbbVie Inc. have entered into that certain
International Commercial Operations Agreement dated as of December 31, 2012
(together with all Schedules thereto, the “US Agreement”) with respect to
certain of their Subsidiaries;

 

WHEREAS, Abbott Products Algeria EURL, Abbott Products EOOD and Abbott Products
Romania SRL are each listed as an Abbott Local Entity on Schedule 1.01(a) to the
US Agreement and Abbott Products Algeria EURL and Abbott Products Romania SRL
are each listed as a Services Affiliate on Schedule 1.01(b) to the US Agreement
(each of “Abbott Local Entity” and “Services Affiliate” as defined in the US
Agreement);

 

WHERAS, it has been intended since that Effective Date of the Agreement that
each of Abbott Products Algeria EURL, Abbott Products EOOD, Abbott Products
Romania SRL and Abbott Products Tunisie S.à r.l. be listed as an Abbott Local
Entity on Schedule 1.01(a) to the Agreement and Abbott Products Algeria EURL and
Abbott Products Romania SRL be listed as a Services Affiliate on Schedule
1.01(b) to the Agreement (each of “Abbott Local Entity” and “Services Affiliate”
as defined in the Agreement);

 

WHEREAS, each of Abbott Products Algeria EURL, Abbott Products EOOD, Abbott
Products Romania SRL and Abbott Products Tunisie S.à r.l. have, for all
applicable tax and accounting purposes, been treated as a Subsidiary of Abbott
and an Abbott Local Entity (as defined in the Agreement) from the Effective Date
of the Agreement;

 

WHEREAS, concurrently with this First Amendment, Abbott Laboratories and AbbVie
Inc. have amended the US Agreement to remove each of Abbott Products Algeria
EURL, Abbott Products EOOD and Abbott Products Romania SRL from Schedule
1.01(a) thereto and each of Abbott Products Algeria EURL and Abbott Products
Romania SRL from Schedule 1.01(b) thereto;

 

WHEREAS, Abbott and AbbVie desire to amend the Agreement to add each of Abbott
Products Algeria EURL, Abbott Products EOOD and Abbott Products Romania SRL to
Schedule 1.01(a) thereto and each of Abbott Products Algeria EURL and Abbott
Products Romania SRL to Schedule 1.01(b) thereto;

 

WHEREAS, pursuant to Schedules 1.01(a) and 1.01(b) to the Agreement, Abbott and
AbbVie have determined and agreed to treat Abbott Products Tunisie S.à r.l. as
an Abbott Local Entity and a Services Affiliate for purposes of the Agreement,
and desire to add Abbott Products Tunisie S.à r.l. to each of Schedule
1.01(a) and 1.01(b) to the Agreement to memorialize such determination and
agreement; and

 

--------------------------------------------------------------------------------


 

WHEREAS, in accordance with the foregoing, Abbott and AbbVie desire to amend the
Agreement on the terms and subject to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements and
covenants in the Agreement and hereinafter set forth, and intending to be
legally bound hereby, Abbott and AbbVie hereby agree as follows:

 

1.              Amendment to Schedule 1.01(a).  Schedule 1.01(a) to the
Agreement is hereby amended by adding the following Abbott Subsidiaries to the
list of Abbott Local Entities set forth therein:

 

Abbott Subsidiary Company Name

 

Jurisdiction

Abbott Products Algeria EURL

 

Algeria

Abbott Products EOOD

 

Bulgaria

Abbott Products Romania SRL

 

Romania

Abbott Products Tunisie S.à r.l.

 

Tunisia

 

2.              Amendment to Schedule 1.01(b).  Schedule 1.01(b) to the
Agreement is hereby amended by adding the following Abbott Subsidiaries to the
list of Services Affiliates set forth therein:

 

Abbott Subsidiary Company Name

 

Jurisdiction

Abbott Products Algeria EURL

 

Algeria

Abbott Products Romania SRL

 

Romania

Abbott Products Tunisie S.à r.l.

 

Tunisia

 

3.              No Modification.  On and after the date of this First Amendment
each reference in the Agreement to “this Agreement,” “hereunder,” “hereof,” or
words of like import referring to the Agreement shall mean and be a reference to
the Agreement as amended by this First Amendment.  The Agreement, as amended by
this First Amendment, is and shall continue to be in full force and effect in
accordance with its terms, and, except as expressly set forth in this First
Amendment, no other amendment or modification to the Agreement is agreed to or
implied.

 

4.              Counterparts.  This First Amendment may be executed in one or
more counterparts, all of which shall be considered one and the same agreement.

 

5.              Governing Law.  This First Amendment shall be governed by and
construed and interpreted in accordance with the Laws of the State of Delaware,
irrespective of the choice of Laws and principles of the State of Delaware, as
to all matters, including matters of validity, construction, effect,
enforceability, performance and remedies.

 

[The remainder of this page has been left blank intentionally.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this First Amendment to be executed
by their duly authorized representatives.

 

 

 

ABBOTT INVESTMENTS LUXEMBOURG S.À R.L.

 

 

 

 

 

By:

/s/ Thomas C. Freyman

 

Name:

Thomas C. Freyman

 

Its:

Authorized Representative

 

 

 

 

 

ABBVIE INVESTMENTS S.À R.L.

 

 

 

 

 

By:

/s/ William J. Chase

 

Name:

William J. Chase

 

Its:

Authorized Representative

 

[Signature Page to First Amendment to Luxembourg International Commercial
Operations Agreement]

 

--------------------------------------------------------------------------------
